                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
LATRISSE POMMELLS,                            :      CIVIL ACTION
                                              :
                            Plaintiff,        :
                                              :
                      v.                      :      No. 18-5143
                                              :
STATE FARM INSURANCE,                         :
                                              :
                           Defendant.         :
                                              :

                                          ORDER

              AND NOW, this 3rd day of June, 2019, upon consideration of Defendant State

Farm Insurance’s (“State Farm”) Motion to Dismiss Pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, Plaintiff Latrisse Pommells’ Memorandum of Law in Opposition, and

State Farm’s Reply Brief, it is hereby ORDERED that State Farm’s Motion (Doc. No. 6) is

GRANTED. IT IS FURTHER ORDERED that:

              1. Damages exceeding $25,000 in Count I (breach of contract) of the Complaint
                 are DISMISSED WITHOUT PREJUDICE;

              2. Punitive damages in Count I of the Complaint are DISMISSED WITH
                 PREJUDICE;

              3. All allegations of breach of fiduciary duty are DISMISSED WITH
                 PREJUDICE;

              4. Count II (statutory bad faith) of the Complaint is DISMISSED WITHOUT
                 PREJUDICE;

              5. Count III (common law bad faith) of the Complaint is DISMISSED WITH
                 PREJUDICE; and
6. Pommells shall have FOURTEEN DAYS from the date of this Order to file
   an Amended Complaint.




                                 BY THE COURT:



                                 /s/ Robert F. Kelly
                                 ROBERT F. KELLY
                                 SENIOR JUDGE




                             2
